Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149202(22)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149202
                                                                    COA: 318249
                                                                    Wayne CC: 08-008387-FC
  RALPH STEGALL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  25, 2014 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2015
         p0323
                                                                               Clerk